UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2015 Date of Reporting Period: 12/31/2014 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2014 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.87% Consumer Discretionary - Automobiles & Components 2.55% 1,700,000 Johnson Controls, Inc. $ Consumer Discretionary - Durables & Apparel 2.31% 492,014 Polaris Industries Inc. 74,412,197 Consumer Discretionary - Media 3.71% 2,400,000 Gannett Co., Inc. 76,632,000 500,000 Time Warner Inc. 42,710,000 119,342,000 Consumer Discretionary - Retailing 8.59% 700,000 Cabela's Incorporated * 36,897,000 2,862,782 LKQ Corporation * 80,501,430 562,476 O'Reilly Automotive, Inc. * 108,344,127 575,352 Penske Automotive Group, Inc. 28,232,523 729,786 Sally Beauty Company, Inc. * 22,433,621 276,408,701 Consumer Discretionary - Services 2.71% 324,085 McDonald's Corporation 30,366,765 1,012,001 Popeyes Louisiana Kitchen, Inc. * 56,945,296 87,312,061 Consumer Staples - Food & Staples Retailing 4.74% 2,000,000 Walgreens Boots Alliance, Inc. 152,400,000 Consumer Staples - Food, Beverage & Tobacco 2.56% 730,000 Philip Morris International Inc. 59,458,500 844,495 Seneca Foods Corporation - Class A * 22,826,700 82,285,200 Energy 2.63% 2,000,720 Kinder Morgan, Inc. 84,650,460 Financials - Diversified 4.38% 664,505 Affiliated Managers Group, Inc. * 141,034,541 Financials - Insurance 5.43% 610,000 ACE Limited 70,076,800 1,105,000 Aon plc 104,787,150 174,863,950 Financials - Real Estate 2.66% 2,495,000 CBRE Group Inc. * 85,453,750 Health Care - Equipment & Services 5.65% 300,000 C.R. Bard, Inc. 49,986,000 557,500 Covidien plc 57,021,100 986,254 DaVita HealthCare Partners Inc. * 74,698,878 181,705,978 Health Care - Pharmaceuticals, Page 1 Biotechnology & Life Sciences 17.17% 400,000 Celgene Corporation * $ 1,400,000 Gilead Sciences, Inc. * 131,964,000 112,297 Mettler-Toledo International Inc. * 33,965,351 2,050,000 Pfizer Inc. 63,857,500 825,688 Thermo Fisher Scientific Inc. 103,450,449 1,220,000 Valeant Pharmaceuticals International, Inc. * 174,594,200 552,575,500 Industrials - Capital Goods 7.81% 350,000 Precision Castparts Corp. 84,308,000 701,100 Snap-on Incorporated 95,868,414 278,910 W.W. Grainger, Inc. 71,091,370 251,267,784 Industrials - Commercial & Professional Services 5.94% 2,095,900 ADT Corporation (The) 75,934,457 2,053,000 Copart, Inc. * 74,913,970 900,000 Nielsen N.V. 40,257,000 191,105,427 Industrials - Transportation 1.89% 214,373 AMERCO * 60,937,669 Information Technology - Software & Services 7.58% 700,000 MasterCard Incorporated - Class A 60,312,000 1,900,000 Microsoft Corporation 88,255,000 1,650,000 Oracle Corporation 74,200,500 466,872 Syntel, Inc. * 20,999,902 243,767,402 Materials 5.56% 796,600 AptarGroup, Inc. 53,244,744 1,390,401 Ball Corporation 94,783,636 773,293 Stepan Company 30,993,584 179,021,964 TOTAL COMMON STOCKS (cost $1,645,243,194) 3,020,722,584 SHORT -TERM INVESTMENTS 5.62% Commercial Paper - 5.33% $ 4,100,000 Aetna Inc. 01/02/15, 0.38% 4,100,000 8,500,000 Edison International 01/02/15, 0.50% 8,500,000 4,575,000 Apache Corporation 01/05/15, 0.62% 4,574,764 3,000,000 Coca -Cola Enterprises Inc. 01/05/15, 0.40% 2,999,900 7,000,000 Aetna Inc. 01/06/15, 0.25% 6,999,805 5,325,000 CBS Corporation 01/07/15, 0.60% 5,324,556 4,925,000 Hyundai Capital America, Inc. 01/07/15, 0.34% 4,924,767 3,750,000 PPG Industries, Inc. 01/08/15, 0.41% 3,749,744 7,975,000 General Mills, Inc. 01/09/15, 0.27% 7,974,581 3,000,000 NorthWestern Corporation 01/09/15, 0.43% 2,999,749 4,375,000 Monsanto Company 01/12/15, 0.35% 4,374,575 2,500,000 Rockwell Collins, Inc. 01/12/15, 0.30% 2,499,792 5,000,000 CBS Corporation 01/13/15, 0.40% 4,999,389 10,000,000 PPG Industries, Inc. 01/13/15, 0.40% 9,998,778 6,050,000 Bacardi-Martini B.V. 01/14/15, 0.32% 6,049,355 4,000,000 Campbell Soup Company 01/15/15, 0.32% 3,999,538 4,000,000 NorthWestern Corporation 01/16/15, 0.38% 3,999,409 8,150,000 Bemis Company, Inc. 01/20/15, 0.48% 8,148,044 7,900,000 Hyundai Capital America, Inc. 01/20/15, 0.36% 7,898,578 10,000,000 Bacardi Corporation 01/21/15, 0.55% 9,997,097 3,000,000 Bacardi U.S.A., Inc. 01/21/15, 0.55% 2,999,129 6,000,000 Valspar Corporation (The) 01/21/15, 0.38% 5,998,797 4,900,000 Campbell Soup Company 01/22/15, 0.36% 4,899,020 Page 2 $ Bemis Company, Inc. 01/23/15, 0.65% $ 5,897,763 5,250,000 Rockwell Collins, Inc. 01/23/15, 0.35% 5,248,928 5,000,000 General Mills, Inc. 01/26/15, 0.35% 4,998,833 5,000,000 Kellogg Company 01/27/15, 0.32% 4,998,889 6,250,000 Valspar Corporation (The) 01/27/15, 0.50% 6,247,830 3,000,000 Valspar Corporation (The) 01/28/15, 0.50% 2,998,917 10,000,000 Hyundai Capital America, Inc. 02/02/15, 0.52% 9,995,522 3,000,000 Campbell Soup Company 02/09/15, 0.42% 2,998,670 171,394,719 Variable Rate Security - 0.29% 9,320,866 Fidelity Institutional Money Market Fund - Class I 9,320,866 TOTAL SHORT-TERM INVESTMENTS (cost $180,715,585) 180,715,585 TOTAL INVESTMENTS (cost $1,825,958,779) - 99.49% 3,201,438,169 OTHER ASSETS, NET OF LIABILITIES - 0.51% 16,365,371 - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % of net assets. * Non-income producing. As of December 31, 2014, investment cost for federal tax purposes was $1,825,958,779 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (4,669,634 ) Net unrealized appreciation $1,375,479,390 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Page 3 Common Stocks(1) $ Variable Rate Security 9,320,866 Level 2 - Commercial Paper 171,394,719 Level 3 - None Total $3,201,438,169 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/19/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/19/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/19/2015
